MEMO OPINION
PER CURIAM:
This is an original proceeding wherein petitioner, an inmate ■of the State Prison at Deer Lodge, Montana, appearing pro se, seeks a writ of habeas corpus. He contends that his constitutional rights have been violated in that a motion for continuance and a separate trial was denied by the district court which resulted in ineffective assistance of counsel. These matters were dealt with by this Court on petitioner’s appeal following his conviction and reference is made to State v. Spurlock v. Doney, Mont., 506 P.2d 842, wherein his conviction was affirmed.
Insofar as the trial court .transcript is concerned, in view of the fact situation in this cause as set out in the aforementioned opinion, we concur in the ruling of the district court as expressed in its order of October 11, 1973.
The application for writ is denied and this proceeding is dismissed.